Title: Enclosure: Charles Miner’s Poem on Thomas Jefferson, [ca. 21 July 1809]
From: Miner, Charles
To: Jefferson, Thomas


            ca. 21 July 1809 
            
            
            
              
                 The People’s Idol got a name,  
              
              
                Which prov’d much to his country’s cost.
              
              
                but
              
              
                If we may believe the voice of fame, 
              
              
                It afterwards was some how lost. 
              
              
                
              
            
            
              
                TALENTS he had: but for what use design’d?
              
              
                Big bones, perhaps, or horned frogs, to scan;
              
              
                But not t’illuminate a ruler’s mind,
              
              
                Nor meliorate the rugged state of man.
              
            
            
              
                For government what pow’rs has he display’d?
              
              
                Were not his patriotic virtues slim,
              
              
                Whose wild caprice the nation oft betray’d,
              
              
                To rove, implicitly, from whim to whim?
              
            
            
              
                Then what avails the vivid flash of tho’t,
              
              
                When on unworthy plans and objects lost?
              
              
                What wonders has his boasted genius wrought,
              
              
                But th’injur’d nation’s treasures to exhaust?
              
            
            
              
                And what avails fine sense, with all its vaunting?
              
              
                (Whether seen in the coward or the brave,)
              
              
                If common sense and honesty be wanting,
              
              
                For still the man’s the more a fool or knave.
              
            
            
              
                A despot’s will may be a nation’s law;
              
              
                But where the rights of man are understood,
              
              
                The people thence, the wisest maxims draw,
              
              
                And rulers must, to gain respect, be good.
              
            
            
              
                Wherever Liberty erects her throne, 
              
              
                The ill-concerted project she despises,
              
              
                ’Tis common sense gives government its tone;
              
              
                And reprobates Quixotic enterprises.
              
            
            
              
                The chieftain’s wiles, true patriots descry;
              
              
                And, weak or wicked systems to efface,
              
              
                Inspect his conduct with an eagle’s eye;
              
              
                And to their origin his motives trace.
              
            
            
              
                How then dar’d he, (frail monarch of a day,)
              
              
                To treat our constitution with disdain;
              
              
                And snatch the people’s sacred rights away.
              
              
                To rivet on the curs’d embargo chain?
              
            
            
            
              
                Is that chief magistrate or just or wise,
              
              
                Who, as a stubborn partisan confest,
              
              
                To cringing minions, every gift applies;
              
              
                And tyrant like, from office, spurns the rest?
              
            
            
              
                Who gives to honest merit no reward,
              
              
                But still, by bribes of place, spurs party rage,
              
              
                And more to sect, than virtue, pays regard;
              
              
                But marks with infamy the present age.
              
            
            
              
                What tho’ his predecessor miss’d the mark,
              
              
                ’Twas a loud call, which caution’d him to hit:
              
              
                It argu’d weakness then to bilge his bark,
              
              
                On the same rock, where he’d seen Adams split.
              
            
            
              
                He trade and navigation, scorn’d to know
              
              
                And labour’d their extinction to effect,
              
              
                And to our navy gave a deadly blow,
              
              
                But paid, to paltry gun-boats, all respect.
              
            
            
              
                He hating Britain, met in proud disdain
              
              
                The amicable treaty she propos’d;
              
              
                With which (and the conditions all the same.)
              
              
                Administration since, in wisdom, clos’d.
              
            
            
              
                Was not he Frenchified thro’ all his soul,
              
              
                With predilections obstinately strong?
              
              
                Did he not crouch to Bonaparte’s controul,
              
              
                And do the States incalculable wrong?
              
            
            
              
                Domestic war already breathed disgust;
              
              
                And foreign realms to hostile acts inclin’d:
              
              
                And, while French pride, in dread volcanos burst,
              
              
                He lockt up truth; and juggled congress blind
              
            
            
              
                ’Twas thro’ his arts, fierce feuds began to glow;
              
              
                Our states he led to ruin’s awful brink;
              
              
                Who (startled at the dreadful gulf below)
              
              
                Turn’d from the whirlpool, where whole nations sink.
              
            
            
              
                But what avail’d him all this dark disguise?
              
              
                And what—all foreign love, or foreign spite,
              
              
                We’ve seen the nation’s injur’d spirit rise;
              
              
                And smother’d truth, burst forth in light.
              
            
            
              
                Could shrewd chicanery make a nation bless’d,
              
              
                Could sly intrigue our gratitude command?
              
              
                Could joy or wealth result from truth suppress’d,
              
              
                This would, long since, have been a happy land.
              
            
            
              
                May we forever bless the happy day,
              
              
                His ill apply’d authority expir’d;
              
              
                When Madison, of right, assum’d the sway;
              
              
                Whose prudence cannot be too much admir’d.
              
            
            
            
              
                Now government resumes its proper course;
              
              
                Faction dissolves: its adverse parts unite;
              
              
                Oppression has exhausted all its force:
              
              
                Tranquility prevails, and all goes right.
              
            
            
              
                Our navy’s now repair’d to guard the coast;
              
              
                We meet respect abroad, and peace at home.
              
              
                Of trade unchain’d, and rights restor’d, we boast;
              
              
                And still anticipate more joys to come.
              
            
          